Case: 21-10569     Document: 00516223361         Page: 1     Date Filed: 03/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 3, 2022
                                  No. 21-10569                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Pablo Quezada,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CV-655


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Pablo Quezada, federal prisoner # 44924-380, pleaded guilty to
   conspiracy to possess with intent to distribute at least 50 grams of
   methamphetamine and was sentenced 480 months in prison. United States
   v. Quezada, 839 F. App’x 913, 914 (5th Cir. 2021). Quezada filed a motion to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10569      Document: 00516223361           Page: 2    Date Filed: 03/03/2022




                                     No. 21-10569


   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.
   Quezada filed a motion to compel discovery in the § 2255 proceeding. The
   district court denied the motion, and Quezada now appeals.                The
   Government moves to dismiss the appeal for lack of jurisdiction and,
   alternatively, moves for an extension of time to file a brief.
          We have jurisdiction over final decisions and other decisions covered
   by the collateral order doctrine. See 28 U.S.C. §§ 1291, 1292; Mohawk Indus.,
   Inc. v. Carpenter, 558 U.S. 100, 103, 106, 116 (2009). In this case, no final
   judgment has been entered and there are no immediately appealable orders.
   Accordingly, we lack jurisdiction over this appeal. The motion to dismiss for
   lack of jurisdiction is GRANTED. The alternative motion for an extension
   of time to file a brief is DENIED AS UNNECESSARY. The appeal is
   DISMISSED for lack of jurisdiction.




                                           2